

115 HR 6270 IH: National Estuaries and Acidification Research Act of 2018
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6270IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Posey (for himself, Mr. Mast, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a study by the Ocean Studies Board of the National Academies of Science examining
			 the impact of ocean acidification and other stressors in estuarine
			 environments.
	
 1.Short titleThis Act may be cited as the National Estuaries and Acidification Research Act of 2018 or the NEAR Act of 2018. 2.Congressional findingsCongress finds the following:
 (1)Ocean acidification impacts human health, natural resources, and the environmental, economic and recreational uses of the coastline.
 (2)The current understanding of ocean acidification impacts on estuarine ecosystems is inadequate to fully prepare and manage for changing environmental conditions in nearshore locations.
 (3)While pH can be measured with high precision and accuracy in open ocean environments, more understanding of the carbonate system in estuarine ecosystems is needed for precise and accurate measurements and observations.
 (4)The interaction of multiple stressors, including salinity, pH, temperature, sea-level rise and nutrient-input, within estuarine ecosystems, is inadequately understood for managing the health, economic, recreational and environmental impacts driven by these interactions.
 (5)A better understanding is needed of how anthropogenic influences in coastal environments affect estuarine ecosystems.
 (6)More integration and coordination is needed between regional, national, and global environmental observations in estuarine environments, supporting prior investments in related topics such as nutrient loading, hypoxia, ocean acidification, and harmful algae bloom research and observational systems.
			3.Study examining the impact of ocean acidification and other environmental stressors on estuarine
			 environments
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Commerce shall make appropriate arrangements with the Ocean Studies Board of the National Academies under which the Board shall conduct a study that—
 (1)examines the existing science of ocean acidification in estuarine environments; (2)examines the challenges to studying ocean acidification and ocean acidification’s interactions with other environment stressors in estuarine environments;
 (3)provides recommendations for improving future research; and (4)identifies pathways for applying science in management and mitigation decisions.
 (b)Contents of studyThe study described under subsection (a) shall include— (1)the current state of data collection, interpretation, storage, and retrieval and observational infrastructure of abiotic and biotic parameters in estuarine ecosystems;
 (2)how environmental and anthropogenic changes or disturbances could affect abiotic and biotic processes within estuaries;
 (3)how estuarine biotic and abiotic processes will be affected under predicted environmental changes; (4)the behavior of the carbonate system within estuarine environments;
 (5)the interactions of the carbonate system with other biotic and abiotic characteristics of estuarine ecosystems;
 (6)the gaps that exist in understanding the socio-economic and health impacts of ocean acidification in estuaries;
 (7)future directions for scientific research; and (8)pathways for applying science in management and mitigation decisions.
 (c)ReportIn entering into an arrangement under subsection (a), the Secretary shall request that the Board transmit to Congress a report on the results of the study not later than 24 months after the date of enactment of this Act.
			